DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/22 has been entered.

 	Receipt is acknowledged of Amendments and Remarks filed on 02/16/22. Claims 6-8, 19, 22 and 26-28 have been amended, no new claims have been added and claim 23 has been cancelled. Accordingly, claims 1, 6-9, 18-22, and 24-33 remain under examination on the merits. Claims 11-17 remain withdrawn.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.15/418,388 or its provisional Application No. 62/289,095, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This Application is a CIP of 15/418,388 filed on 01/27/2017 claiming benefit of 62/289,095 filed on 01/29/2016. However, the ‘388 Application fails to provide support for claims, because there is no support for at least the “amount of up to 200 µg” or “from about 1 µg to about 180 µg”. Thus, the priority awarded to the claims is 06/07/2018. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Applicant’s claims:
A pharmaceutical dry powder composition comprising porous microcrystalline particles comprising fumaryl diketopiperazine or a salt thereof, and from about 1% to about 5% (w/w) treprostinil or a pharmaceutically acceptable salt thereof, wherein the porous microcrystalline particles have a pore size ranging from about 23 nm to about 30 nm. In other claims a specific surface area of from 59 m2/g to about 63 m2/g and carriers and excipients are claimed. 

Claims 1, 6-9, 18-22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Phares et al (US 20140275262) in view of Cloutier et al (US 20150164834), Shaaltiel et al (US 20150024050), Grant et al (US 20120014999) and Tarara et al (US 20100272823). 

	Phares et al teach polymorphic forms of treprostinil and pharmaceutical formulations comprising the same, methods of making and using the same (See abstract). In a particular embodiment, the agent is crystalline treprostinil monohydrate Form A, Form B or Form C (See [0003]-[0004]).
	Phares et al disclose that the total active ingredients in such formulations comprises from 0.1% to 99.9% by weight of the formulation. Pharmaceutical  formulations comprising treprostinil monohydrate Form A, Form B or Form C, either alone, or in combination with other active ingredient(s) are formulated with common excipients, diluents, or carriers, and formed into tablets, capsules, aerosols, powders, and the like (See [0070]-[0071]).
Solid dosage forms for oral administration include capsules, tablets, pills, powders, and granules. In such solid dosage forms, treprostinil monohydrate is mixed with at least one inert, pharmaceutical carrier such as sodium citrate, or fillers including lactose and glucose, mannitol, binding agents such as carboxymethyl-cellulose and other cellulose derivatives, etc, and mixtures thereof (See [0074]). 
Phares et al is silent with regard to the dosage of treprostinil. This is known from the prior art as seen from Cloutier et al. Phares et al is also silent with regard to combination of treprostinil with microcrystalline, diketopiperazine and polysorbate 80 

Cloutier et al teach methods for using treprostinil or a pharmaceutically acceptable salt thereof, for the treatment of ischemic lesions, comprising administering an effective amount of treprostinil or a pharmaceutically acceptable salt thereof (See abstract). 
The formulations may be in the form of a powder and may be inhaled (See [0065]-[0066]).  Optionally, one or more pharmaceutically acceptable carriers or excipients may be included in the formulation to be aerosolized (See [0062]). 
The amount of treprostinil, or a pharmaceutically acceptable salt thereof that is required in a medication will depend on a number of factors, such as the compound used, the mode of administration, and the weight and condition of the patient. A daily dose per patient for treatment of ischemic lesions may be in the range 7 µg to 285 µg, per day per kilogram bodyweight. Solid dosage forms such as tablets or capsules, contain, for example, from 0.1 mg (See [0124]). 

Shaaltiel et al teach DNase I formulations for pulmonary administration and, more particularly, a dry powder formulation comprising, as an active ingredient, human DNase I and an inert solid carrier (See abstract and [0007]-[0008]).
The carrier may be a crystalline sugar including lactose; and at least one polyalcohol such as mannitol, maltitol, etc, (see [0018]). 
fumaryl diketopiperazine (See [0030]-[0031] and [0087]). 
The said composition can be formulated with additional ingredients. These can contain a binder such as microcrystalline cellulose; an excipient such as starch or lactose, buffer such as sodium citrate, a surfactant such as polysorbate 80 (See [0242]-[0245]).

Grant et al teach diketopiperazine microparticles having a specific surface area of less than about 67 m2/g. The diketopiperazine microparticle can be fumaryl diketopiperazine and can comprise a drug such as insulin (See abstract).
One embodiment comprises diketopiperazine microparticles having a specific surface area (SSA) of less than about 67 m2/g, or from about 35 m2/g to about 67 m2/g (See [0008]).
Grant et al discloses that fumaryl diketopiperazine (bis-3,6-(N-fumaryl-4-aminobutyl)-2,5-diketo-diketopiperazine; FDKP) is one preferred diketopiperazine for pulmonary applications.  FDKP provides a beneficial microparticle matrix because it has low solubility in acid but is readily soluble at neutral or basic pH. These properties allow FDKP to crystallize and the crystals to self-assemble into microparticles under acidic conditions. The particles dissolve readily under physiological conditions where the pH is neutral (See [0045[-[0046]). 

Tarara et al teach a pulmonary delivery medicament comprising a plurality of particulates, the particulates comprising a structural matrix and a water insoluble and/or perforated microstructure powders (See abstract and [0014]). The said structural matrix defining the perforated microstructure may comprise cyclodextrins, polyacrylates, methylcellulose, carboxymethylcellulose, polyvinyl alcohols, polyanhydrides, etc, (See [0064]). 
Tarara et al teach that the said perforated microstructure defined by the structural matrix comprises a spray dried hollow porous microsphere incorporating at least one surfactant. It will further be appreciated that, by altering the matrix components, the density of the structural matrix may be adjusted. The said perforated microstructures preferably comprise at least one active or bioactive agent (See [0054]). 
Tarara et al disclose that the mean porosity (i.e. the percentage of the particle surface area that is open to the interior and/or a central void) of the perforated microstructures may range from about 0.5% to about 80%. As to the pores themselves, they typically range in size from about 5 nm to about 400 nm with mean pore sizes preferably in the range of from about 20 nm to about 200 nm. It is a significantly advantageous that the pore size and porosity may be closely controlled by careful selection of the incorporated components and production parameters (See [0115]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cloutier et al, Shaaltiel et al, Grant et al and Tarara et al with that of Phares et al to arrive at the instant invention.
 having a specific surface area of less than about 67 m2/g. Grant et al teach that  microparticles with a specific surface area less than about 67 m2/g exhibit characteristics beneficial to delivery of drugs to the lungs such as improved aerodynamic performance. Tarara et al teach that a perforated microstructure is a suitable matrix for containing an active agent for effective delivery to the pulmonary system. Tarara et al provide guidance on the pore size.  
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art to incorporate diketopiperazine and microcrystalline for better absorption. It is further known in the art that suitable pore sizes of a perforated 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable expectation of success. 

Claims 1, 6-9, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al (US 20150164834) in view of Shaaltiel et al (US 20150024050) and Tarara et al (US 20100272823). 

Teaching of Cloutier et al and Shaaltiel et al are delineated above and incorporated herein. 
The combined references lack a disclosure on the pore size of the particles. These are known in the art as shown by Tarara et al. 

Tarara et al teach a pulmonary delivery medicament comprising a plurality of particulates, the particulates comprising a structural matrix and a water insoluble and/or crystalline active agent. The said pulmonary delivery of bioactive agents is to selected physiological target sites using perforated microstructure powders (See abstract and structural matrix defining the perforated microstructure may comprise cyclodextrins, polyacrylates, methylcellulose, carboxymethylcellulose, polyvinyl alcohols, polyanhydrides, etc, (See [0064]). 
Tarara et al teach that the said perforated microstructure defined by the structural matrix comprises a spray dried hollow porous microsphere incorporating at least one surfactant. It will further be appreciated that, by altering the matrix components, the density of the structural matrix may be adjusted. The said perforated microstructures preferably comprise at least one active or bioactive agent (See [0054]). 
Tarara et al disclose that the mean porosity (i.e. the percentage of the particle surface area that is open to the interior and/or a central void) of the perforated microstructures may range from about 0.5% to about 80%. As to the pores themselves, they typically range in size from about 5 nm to about 400 nm with mean pore sizes preferably in the range of from about 20 nm to about 200 nm. It is a significantly advantageous that the pore size and porosity may be closely controlled by careful selection of the incorporated components and production parameters (See [0115]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tarara et al and Shaaltiel et al with that of Cloutier et al to arrive at the instant invention.
It would have been obvious to do so because Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram bodyweight. Shaaltiel et al teach a dry powder formulation comprising, as an active 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art to incorporate diketopiperazine and microcrystalline for better absorption. It is further known in the art that suitable pore sizes of a perforated microstructure is effective in drug delivery to the pulmonary system. Other additives and particle characteristics are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable expectation of success. 

Claims 1, 6-9, 18-22, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al (US 20150164834) in view of Shaaltiel et al (US 20150024050) Grant et al (US 20120014999), Holton et al (US 20150071972) and Tarara et al (US 20100272823). 

Teaching of Cloutier et al, Shaaltiel et al, Grant et al are delineated above and incorporated herein. 
The combined references lack a disclosure on the microcrystalline being porous and the pore sizes of the particles. These would have been obvious over the teaching of Holton et al and Tarara et al. 

Holton et al teach a composition intended to be employed for therapeutic purposes incorporating an active ingredient (e.g., a source of nicotine) and non-active substrates (See Abstract).  In some embodiments, the nicotinic compound is sorbed onto a porous particulate carrier. For example, the porous particulate carrier can comprise microcrystalline cellulose (See [0012] and claim 32).
Holton et al also disclose that excipients such as fillers or carriers for active ingredients such as microcrystalline cellulose, mannitol, lactose, and starches sodium alginate, ascorbyl palmitate, polysorbate 80, calcium stearate, magnesium stearate, etc, are added to the said compositions (See [0053]). 

Tarara et al teach a pulmonary delivery medicament comprising a plurality of particulates, the particulates comprising a structural matrix and a water insoluble and/or crystalline active agent. The said pulmonary delivery of bioactive agents is to selected physiological target sites using perforated microstructure powders (See abstract and structural matrix defining the perforated microstructure may comprise cyclodextrins, polyacrylates, methylcellulose, carboxymethylcellulose, polyvinyl alcohols, polyanhydrides, etc, (See [0064]). 
Tarara et al teach that the said perforated microstructure defined by the structural matrix comprises a spray dried hollow porous microsphere incorporating at least one surfactant. It will further be appreciated that, by altering the matrix components, the density of the structural matrix may be adjusted. The said perforated microstructures preferably comprise at least one active or bioactive agent (See [0054]). 
Tarara et al disclose that the mean porosity (i.e. the percentage of the particle surface area that is open to the interior and/or a central void) of the perforated microstructures may range from about 0.5% to about 80%. As to the pores themselves, they typically range in size from about 5 nm to about 400 nm with mean pore sizes preferably in the range of from about 20 nm to about 200 nm. It is a significantly advantageous that the pore size and porosity may be closely controlled by careful selection of the incorporated components and production parameters (See [0115]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Holton et al, Tarara et al and Shaaltiel et al with that of Cloutier et al to arrive at the instant invention.
It would have been obvious to do so because Cloutier et al teach a powder comprising an amount of treprostinil, and excipients wherein the daily dose per patient for treatment of ischemic lesions is in the range 7 µg to 285 µg, per day per kilogram bodyweight. Shaaltiel et al teach a dry powder formulation comprising, as an active 
All references teach dry powder formulations comprising an active agent and suitable excipients/carriers. Treprostinil is a known active agent suitable for treating disorders such as pulmonary hypertension and is known to be in its crystalline form. It is also known in the art to incorporate diketopiperazine and microcrystalline for better absorption. It is further known in the art that suitable pore sizes of a perforated microstructure is effective in drug delivery to the pulmonary system. Other additives and particle characteristics such as surface area are also well known in the art as shown. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. That is one of ordinary skill in the art is more than motivated to incorporate compounds and characteristics that are well known and disclosed for their advantages in the art to the compositions comprising treprostinil with a reasonable expectation of success. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinsey et al (WO 2017132601). 
Kinsey et al teach a dry powder inhaler including replaceable cartridges containing a dry powder for delivery through the pulmonary tract and lungs, the inhalable dry powders, including medicament formulations comprising active agents for the treatment of diseases such as, pulmonary hypertension, etc, (See abstract).
Disclosed is a dry powder composition comprising microcrystalline particles of fumaryl diketopiperazine and a drug (See [0013] and [0027]). 
In some embodiments, the active ingredient comprises treprostinil (See [0015]).
Pulmonary delivery of powders include carriers and excipients. An exemplary embodiment is fumaryl diketopiperazine, also known as FDKP. DKP crystalline microparticles with a specific surface area (SSA) of between about 35 m2/g and about 67 m2/g exhibit characteristics beneficial to delivery of drugs to the lungs such as improved aerodynamic performance and improved drug adsorption (See [0081]).
Kinsey et al disclose a dry powder for inhalation comprising a plurality of substantially uniform, microcrystalline particles, wherein the microcrystalline particles can be substantially hollow spherical and substantially solid particles comprising crystallites of the diketopiperazine depending on the drug and/or drug content provided and other factors in the process of making the powders. The said microcrystalline particles comprise particles that are relatively porous, having average pore size ranging from about 23 nm to about 30 nm (See [0095]).
In one embodiment, wherein treprostinil is used as the active agent, the dry powder compositions comprise microcrystalline particles of fumaryl diketopiperazine, treprostinil is adsorbed to the particles and wherein the content of the treprostinil in the composition comprises up to about 20% (w/w) and ranges from about 0.5% to about 10% (w/w), preferably from about 1% to about 5% (w/w) of the dry powder. The said treprostinil composition can be used in the prevention and treatment of pulmonary hypertension by self-administering an effective dose comprising about 1 mg to 15 mg of a dry powder composition comprising microcrystalline particles of fumaryl diketopiperazine and treprostinil in a single inhalation (See [00108]). 
Kinsey et al also disclose that the pharmaceutically acceptable carrier for making dry powders can comprise any carriers or excipients useful for making dry powders and which are suitable for pulmonary delivery. Example of suitable carriers and excipients include, sugars, including saccharides and polysaccharides, such as lactose, mannose, sucrose, mannitol, trehalose; citrates, amino acids such as glycine, L-leucine, isoleucine, trileucine, tartrates, zinc citrate, trisodium citrate, polysorbate 80, and the like (See [00110]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,421,729 in view of Tarara et al (US 20100272823). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Tarara et al.
The examined claim 1 is directed to a pharmaceutical dry powder composition comprising porous microcrystalline particles comprising fumaryl diketopiperazine or a salt thereof, and from about 1% to about 5% (w/w) treprostinil or a pharmaceutically acceptable salt thereof, wherein the porous microcrystalline particles have a pore size ranging from about 23 nm to about 30 nm. 
Reference claim 1 is directed to a crystalline diketopiperazine composition comprising a plurality of microcrystalline particles comprising an active agent, said microcrystalline particles being substantially uniform in size and having a volumetric median geometric diameter less than 5 µm, and further having hollow spherical structures; each of said hollow spherical structures comprising a core and a shell, wherein said shell is porous and comprises crystallites of the diketopiperazine, ….. .
The differences are that the reference claim 1 does not expressly disclose treprostinil as the active agent and does not require the pore size. However the scope of reference claims 1 being drawn to any active agent encompasses treprostinil and as taught by Tarara et al, a pore size of from about 20 nm to about 200 nm is suggested for drug delivery to the pulmonary system. 
. 

Claims 1, 6-8, 18-22 and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 8 of copending Application No. 17/158,997 (US 20210146071) in view of Grant et al (US 20120014999) and Tarara et al (US 20100272823). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Grant et al and Tarara et al.
The examined claims are directed to a pharmaceutical dry powder composition comprising porous microcrystalline particles comprising fumaryl diketopiperazine or a salt thereof, and from about 1% to about 5% (w/w) treprostinil or a pharmaceutically acceptable salt thereof, wherein the porous microcrystalline particles have a pore size ranging from about 23 nm to about 30 nm. Claims also require a specific surface area of from 59 m2/g to about 63 m2/g and carriers and excipients. 
Reference claims are directed to a composition comprising microcrystalline particles of fumaryl diketopiperazine and treprostinil, wherein the treprostinil content is up to about 20% (w/w). excipients and carriers are claimed. 
The differences are that the reference claims do not expressly disclose the pore size or specific surface area. However, the missing limitations are obvious to one of ordinary skill in the art as taught by Grant et al and Tarara et al. Grant et al teach 2/g and as taught by Tarara et al, a pore size of from about 20 nm to about 200 nm is suggested for drug delivery to the pulmonary system. 
Accordingly, examined claims and reference claims in view of Grant et al and Tarara et al are so close that they are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-9 and 18-33 have been considered but are moot because the new grounds of rejection do not rely on references in the prior rejections of record for any teaching or matter specifically challenged in the argument.

Claims 1, 6-9, 18-22, and 24-33 are rejected. Claims 11-17 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616